979 F.2d 248
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald SABIN, et al., Appellants,v.NEW HOMES GUIDE, et al., Appellees.
No. 91-7141.
United States Court of Appeals, District of Columbia Circuit.
Nov. 5, 1992.Rehearing Denied Dec. 28, 1992.

Before SILBERMAN, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.R. 14(c).


2
We affirm the summary judgment of the district court on the fraud and promissory estoppel claims:  the appellants fail to raise a genuine issue of material fact as to their actual reliance upon the alleged misrepresentations of the appellees.   We affirm the summary judgment of the district court on the quantum meruit claim because this cause of action does not provide compensation for services rendered in order to gain a business advantage.   See Bloomgarden v. Coyer, 479 F.2d 201, 211-212 (D.C.Cir.1973).   Therefore it is


3
ORDERED and ADJUDGED that the summary judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. 15(b)(2).